DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
	
Response to Arguments

Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al(US 2012/0155414 A1) in view of Abe et al(US  2013/0176978 A1).

Regarding claims 1, 6 and 11, Noh ‘414 teaches, an apparatus for obtaining a reference signal(see para 220-221 and Fig. 36, User Equipment 3620 for obtaining channel state information-reference signals (CSI-RSs)), comprising:  a processor( see para 221 and Fig. 36 processor 3623), configured to determine , based on a resource that is allocated to a reference signal in a basic pattern corresponding to the reference signal and a resource that is allocatedPage 4 of 8Preliminary AmendmentApplication No. 16/401,826 September 30, 2019Attorney Docket No. HW737639 to at least one basic pattern in a physical layer transmitting unit ( see para 167, 179 and Figs. 15, 19, resources occupied by reference signal (i.e. CSI-RS) being determined based on basic pattern and resources allocated to the basic pattern in a downlink frame (i.e., time/frequency shifted  basic patterns )),  a resource occupied by the reference signal in the  see para 167, 179, 221,  and Figs. 15, 36, receiving downlink frame and determining resource occupied by reference signal (i.e. CSI-RS)  in the downlink physical frame( transmitting unit) based on basic pattern and resources allocated ( frequency/time shifted)  to the  basic patterns on a downlink frame); and  a transceiver (see para 221 and Fig. 36, receiving module 3621), configured to obtain the reference signal through the determined resource (see para 167, 179, 221, and Figs. 15, 36, UE obtaining CSI-RS from received downlink frame by determining resource occupied by reference signal (i.e. CSI-RS) based on basic pattern and resources allocated to the basic pattern on the received frame).  
Noh ‘414 does not explicitly teach, wherein the physical layer transmission unit comprises the at least one basic pattern, and the physical layer transmission unit further comprises a plurality of resources which are not occupied by the at least one basic pattern.
Abe ‘978 teaches, wherein the physical layer transmission unit comprises the at least one basic pattern (para 106 and Figs. 3A-3C, Figs. 4a-4C, subframe( physical layer transmission unit) comprising basic pattern for transmitting 8 CSI-RS port) , and the physical layer transmission unit further comprises a plurality of resources which are not occupied by the at least one basic pattern(  para 106 and Figs. Figs. 4a-4C,  subframe( physical layer transmission unit) comprising plurality of resource element blocks that are not occupied by the basic pattern used for transmitting/receiving CSI-RS as shown in Fig. 4a).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Noh ‘414 by incorporating the CSI-RS signaling method of Abe ‘978, since such modification 

Regarding claims 2, 7 and 12 the combination of  Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein the basic pattern occupies at least one Orthogonal Frequency Division Multiplexing (OFDM) symbol in a time domain (see Noh ‘414,  para 167, 179, 221, and Figs. 15- 19, basic pattern occupies 5th OFDM symbol as shown on Fig. 15a) , and occupies at least one subcarrier in a frequency domain(see Noh ‘414, para 167, 179, 221, and Figs. 15-19, basic pattern occupies OFDM subcarriers as shown in Figs 15a).  
Regarding claims 3, 8 and 13 the combination of  Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein in the basic pattern, the reference signal occupies at least one OFDM symbol in a time domain(see Noh ‘414,  para 167, 179, 221, and Figs. 15- 19,  basic pattern for CSI-RS occupies 3th OFDM symbol on Fig. 15b), and occupies at least one subcarrier in a frequency domain (see Noh ‘414,  para 167, 179, 221, and Figs. 15-19, basic pattern for CSI-RS occupies OFDM subcarriers as shown in Figs 15b).  
Regarding claims 4, 9 and 14, the combination of Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein the at least one OFDM symbol occupied by the reference signal in the basic pattern in the time domain is a plurality of consecutive OFDM symbols (see Noh ‘414, para 170 and Fig. 16a, the resources occupied by a reference signal comprises two consecutive OFDM symbols 5and 6 as shown in Fig. 16a).  
Regarding claims 5, 10 and 15, the combination of Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein the reference signal is used for at least one of the following objectives: determining channel state information; performing beam management; and demodulating a received signal( see Noh ‘414,  para 14, 167, 221 and Fig. 36, the UE measuring channel state based on received CSI-RS).  

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noh ‘414  and Abe ‘978  as applied to claims above, and further in view of Ko et al(US 2014/0204853 A1).

Regarding claims 16, 18 and 20, the combination of Noh ‘414 and Abe ‘978 does not explicitly teach, wherein the method further comprises: receiving information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit.
Ko ‘853 teaches, wherein the method further comprises: receiving information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit(see para 452, 475, a terminal receiving allocation information of basic patterns for physical frame comprising CRS ).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Noh ‘414 by incorporating the basic pattern indication method of Ko ‘853, since such modification would provide a wireless communication system and method that uses distributed antennas and enable efficient communication using a plurality of points in a network environment in which the plurality of points belong to the same cell and have the same physical cell identity, as suggested by Ko ‘853(see para 11).
Regarding claims 17, 19 and 21, the combination of Noh ‘414, Abe ‘978  and Ko ‘853 teaches, wherein the information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit is transmitted through radio resource control (RRC) signaling (see Ko ‘853, para 452, 475, basic patter pattern allocation information being indicated to the terminals using RRC signaling).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AWET HAILE/            Primary Examiner, Art Unit 2474